Third District Court of Appeal
                               State of Florida

                      Opinion filed November 30, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2052
                       Lower Tribunal No. 19-14819
                          ________________


                            Derrek L. Space,
                                  Appellant,

                                     vs.

                        Bank of America, N.A.,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Alan Fine,
Judge.

     The Power Law Firm, and Bryan A. Dangler (Winter Park); Law Office
of Robert Wayne, and Shawn A. Wayne, for appellant.

      Burke Moore Law Group, LLP, and Paul W. Burke (Atlanta, GA), for
appellee.


Before LOGUE, MILLER, and GORDO, JJ.

     PER CURIAM.

     Affirmed.